 342 NLRB No. 72 
Energy Concepts, Inc. 
and 
Sheet Metal Workers™ In-
ternational Association, Local Union No. 19
. Cases 4ŒCAŒ32928, 4ŒCAŒ32929, and 4ŒCAŒ
32930 
July 30, 2004 
DECISION AND ORDER 
BY MEMBERS 
SCHAUMBER 
, WALSH, AND MEISBURG
 The General Counsel seeks a default judgment in this 
case on the ground that the Respondent has failed to file 
an answer to the consolidated complaint.  Upon charges 

and amended charges filed by the Union on March 24 
and May 20, 2004, respectively, the General Counsel 
issued the consolidated 
complaint on May 20, 2004 
against Energy Concepts, Inc., the Respondent, alleging 
that it has violated Section 8(a)(1) and (3) of the Act.  

The Respondent failed to file an answer. 
On July 9, 2004, the General Counsel filed a Motion 
for Default Judgment with the Board.  On July 13, 2004, 

the Board issued an order tr
ansferring the proceeding to 
the Board and a Notice to 
Show Cause why the motion 
should not be granted.  The Respondent filed no re-

sponse.  The allegations in the motion are therefore un-
disputed. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
Ruling on Motion for Default Judgment 
Section 102.20 of the Board™s Rules and Regulations 
provides that the allegations in the complaint shall be 
deemed admitted if an answer is not filed within 14 days 
from service of the compla
int, unless good cause is 
shown.  In addition, the consolidated complaint affirma-
tively stated that unless an answer was filed by June 3, 
2004, all the allegations in the consolidated complaint 
would be considered admitted.  Further, the undisputed 
allegations in the General Counsel™s motion disclose that 

the Region, by letter dated June 29, 2004, notified the 
Respondent that unless an answer was received by July 
6, 2004, a motion for default judgment would be filed. 
In the absence of good cause being shown for the fail-
ure to file a timely answer
, we grant the General Coun-
sel™s motion for default judgment. 
On the entire record, the 
Board makes the following 
FINDINGS OF 
FACT I.  JURISDICTION
 At all material times, the Respondent, a Pennsylvania 
corporation with a facility in Bensalem, Pennsylvania, 
has been engaged in performing heating, ventilation, and 

air conditioning installation and related services.  During 
the 12-month period preceding the issuance of the con-
solidated complaint, the Respondent, in conducting its 
business operations described above, purchased and re-
ceived at its facility goods va
lued in excess of $50,000 
directly from points outside the Commonwealth of Penn-

sylvania, and performed services valued in excess of 
$50,000 outside the Commonwealth of Pennsylvania.  
We find that the Respondent is an employer engaged in 

commerce within the meaning of Section 2(2), (6), and 
(7) of the Act, and that Sheet Metal Workers™ Interna-
tional Association, Local Union No. 19 (the Union) is a 

labor organization within the meaning of Section 2(5) of 
the Act. 
II.  ALLEGED UNFAIR LABOR PRACTICES
 At all material times, the following individuals held 
the positions with the Respondent set forth opposite their 

respective names, and have been supervisors of the Re-
spondent within the meaning of Section 2(11) of the Act 
and agents of the Respondent 
within the meaning of Sec-
tion 2(13) of the Act: 
 John Swain           - General Manager 
Ronald Musser, Jr.  - Chief Executive Officer 
Bill Eberhart          - Supervisor 
 On about March 17, 2004, the Respondent, by Bill 
Eberhart, via a Nextel communi
cation, threatened to dis-
charge employees who attended a Union meeting. 
On or about March 17, 2004, the Respondent, by John 
Swain, at the Respondent™s facility, threatened to dis-
charge employees who were involved with the Union. 
On or about March 17, 2004, the Respondent dis-
charged its employees Armando Taglianetti and Matthew 
Heiple. 
On or about March 18, 2004, the Respondent dis-
charged its employee Kevin Burger. 
The Respondent discharged these three employees be-
cause they supported the Union. 
CONCLUSION OF 
LAW By threatening to discharge employees who attended a 
union meeting or who were involved with the Union, the 
Respondent has interfered with, restrained, and coerced 

employees in the exercise of
 the rights guaranteed in 
Section 7 of the Act, in violation of Section 8(a)(1) of the 
Act. By discharging employees Kevin Burger, Matthew 
Heiple, and Armando Taglia
netti, the Respondent has 
discriminated in regard to the hire or tenure or terms and 

conditions of employment of its employees, thereby dis-
couraging membership in a labor organization, in viola-
tion of Section 8(a)(3) and (1) of the Act. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 2 The Respondent™s unfair labor practices affect com-
merce within the meaning of Section 2(6) and (7) of the 
Act. REMEDY
 Having found that the Respondent has engaged in cer-
tain unfair labor practices, we
 shall order it to cease and 
desist and to take certain a
ffirmative action designed to 
effectuate the policies of the Act.  Specifically, having 
found that the Respondent vi
olated Section 8(a)(3) and 
(1) of the Act by discharging Kevin Burger, Matthew 

Heiple, and Armando Taglianetti, we shall order the Re-
spondent to offer the discriminatees full reinstatement to 
their former jobs or, if those jobs no longer exist, to sub-
stantially equivalent positions, without prejudice to their 
seniority or any other rights or privileges previously en-

joyed, and to make them whole for any loss of earnings 
and other benefits suffered as a result of the discrimina-
tion against them.  Backpay shall be computed in accor-

dance with 
F. W. Woolworth Co
., 90 NLRB 289 (1950), 
with interest as prescribed in 
New Horizons for the Re-
tarded
, 283 NLRB 1173 (1987). 
The Respondent shall also be required to remove from 
its files all references to the unlawful discharges of Bur-
ger, Heiple, and Taglianetti, and to notify them in writing 

that this has been done and that the discharges will not be 
used against them in any way. 
ORDER The National Labor Relations Board orders that the 
Respondent, Energy Concepts, Inc., Bensalem, Pennsyl-
vania, its officers, agents, successors, and assigns, shall 
1.  Cease and desist from 
(a) Threatening to discharge employees who attend a 
union meeting or who are involved with Sheet Metal 
Workers™ International Association, Local Union No. 19, 
or any other union. 
(b) Discharging employees b
ecause they support a un-
ion. 
(c) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer 
Kevin Burger, Matthew Heiple, and Armando Taglianetti 

full reinstatement to their former jobs or, if those jobs no 
longer exist, to substantially equivalent positions, with-
out prejudice to their seniority or any other rights and 

privileges previously enjoyed. 
(b) Make whole Kevin Burg
er, Matthew Heiple, and 
Armando Taglianetti for any loss of earnings and other 

benefits resulting from their 
unlawful discharges, with 
interest, in the manner set forth in the remedy section of 
this decision. 
(c) Within 14 days from the date of this Order, remove 
from its files all references to the unlawful discharges of 

Kevin Burger, Matthew Heiple, and Armando 
Taglianetti, and within 3 days
 thereafter, notify them in 
writing that this has been done and that the unlawful dis-

charges will not be used against them in any way. 
(d) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 

good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-
cial security payment record
s, timecards, personnel re-
cords and reports, and all other records, including an 
electronic copy of such records if stored in electronic 

form, necessary to analyze the amount of backpay due 
under the terms of this Order. 
(e) Within 14 days after service by the Region, post at 
its facility in Bensalem, Pennsylvania, copies of the at-
tached notice marked ﬁAppendix.ﬂ
1  Copies of the notice, 
on forms provided by the Regional Director for Region 

4, after being signed by the Respondent™s authorized 
representative, shall be posted by the Respondent and 
maintained for 60 consecutive days in conspicuous 

places including all places where notices to employees 
are customarily posted.  Reasonable steps shall be taken 
by the Respondent to ensure that the notices are not al-

tered, defaced or covered by any other material.  In the 
event that, during the pendency
 of these proceedings, the 
Respondent has gone out of bus
iness or closed the facil-
ity involved in these proceedings, the Respondent shall 
duplicate and mail, at its own expense, a copy of the no-
tice to all current employees
 and former employees em-
ployed by the Respondent at any time since March 17, 
2004. 
(f) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-

testing to the steps that the Respondent has taken to com-
ply. 
APPENDIX 
NOTICE TO EMPLOYEES
 Posted by Order of the 
National Labor Relations Board 
An Agency of the Unite
d States Government 
                                                           
 1  If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board. 
 ENERGY CONCEPTS
, INC
. 3The National Labor Relations Board has found that we vio-
lated Federal labor law and has ordered us to post and obey 
this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT
 threaten to discharge employees who at-
tend a union meeting or who are involved with Sheet 
Metal Workers™ International Association, Local Union 

No. 19, or any other union. 
WE WILL NOT
 discharge employees because they sup-
port a union. 
WE WILL NOT 
in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, within 14 days from the date of the Board™s 
Order, offer Kevin Burger, Matthew Heiple, and Ar-
mando Taglianetti full reinstatement to their former jobs 
or, if those jobs no longer exist, to substantially equiva-

lent positions, without prejudice to their seniority or any 
other rights and privileges previously enjoyed. 
WE WILL 
make whole Kevin Burger, Matthew Heiple, 
and Armando Taglianetti for any loss of earnings and 
other benefits resulting from their unlawful discharges, 
with interest. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files all references to the unlaw-
ful discharges of Kevin Burger, Matthew Heiple, and 
Armando Taglianetti, and within
 3 days thereafter, notify 
them in writing that this has been done and that the 

unlawful discharges will not be used against them in any 
way. 
ENERGY CONCEPTS
, INC.    